Name: Commission Regulation (EC) No 1688/95 of 11 July 1995 amending Regulation (EC) No 2883/94 establishing a forecast balance for the supply to the Canary Islands of agricultural products covered by the specific measures provided for in Articles 2, 3, 4 and 5 of Council Regulation (EEC) No 1601/92
 Type: Regulation
 Subject Matter: regions of EU Member States;  foodstuff;  trade;  cooperation policy
 Date Published: nan

 Avis juridique important|31995R1688Commission Regulation (EC) No 1688/95 of 11 July 1995 amending Regulation (EC) No 2883/94 establishing a forecast balance for the supply to the Canary Islands of agricultural products covered by the specific measures provided for in Articles 2, 3, 4 and 5 of Council Regulation (EEC) No 1601/92 Official Journal L 161 , 12/07/1995 P. 0013 - 0014COMMISSION REGULATION (EC) No 1688/95 of 11 July 1995 amending Regulation (EC) No 2883/94 establishing a forecast balance for the supply to the Canary Islands of agricultural products covered by the specific measures provided for in Articles 2, 3, 4 and 5 of Council Regulation (EEC) No 1601/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (1), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 3 (4) thereof,Whereas Commission Regulation (EC) No 2790/94 (3), as amended by Regulation (EC) No 2883/94 (4), lays down the detailed rules for implementation of the specific arrangements for the supply of certain agricultural products to the Canary Islands;Whereas Regulation (EC) No 2883/94 establishes the forecast balance for processed fruit and vegetables for the Canary Islands for the period 1 July 1994 to 30 June 1995; whereas that balance may be revised where necessary, by means of adjustments during the year to the quantities, within the total quantity laid down, on the basis of the region's requirements; whereas in order to satisfy the requirements of the Canary Islands for processed fruit and vegetables at the end of the 1994/95 marketing year; whereas Annex XI to Regulation (EC) No 2883/94 should consequently be amended with effect from 1 June 1995;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1 Annex XI to Regulation (EC) No 2883/94 is hereby replaced by the Annex hereto.Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 June 1995.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 July 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 173, 27. 6. 1992, p. 13.(2) OJ No L 349, 31. 12. 1994, p. 105.(3) OJ No L 296, 17. 11. 1994, p. 23.(4) OJ No L 304, 29. 11. 1994, p. 18.ANNEX 'ANNEX XIProcessed fruit and vegetables>TABLE>